                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

                                                           )
    UNITED STATES OF AMERICA,                              )
                                                           )
                     Plaintiff,                            )   Case No. 1:18-CR-350
                                                           )
            v.                                             )   Judge Dan Aaron Polster
                                                           )
    JOSE COLON,                                            )   OPINION & ORDER
                                                           )
                     Defendant.                            )

           Before the Court is Defendant Jose Colon’s Motion to Suppress, Doc #: 21. Because the

Court concludes that a state probation officer’s home visit morphed into a warrantless search by

multiple law enforcement officers, the Court GRANTS the Motion.

I.         Background

           On September 19, 2011, Colon pleaded guilty to one count of Aggravated Robbery, in

violation of O.R.C. § 2911.01A(1), with a Firearm Specification pursuant to O.R.C. § 2941.141.

See State of Ohio v. Jose L Colon, CR-11-552919-A. The Cuyahoga County Court of Common

Pleas sentenced Colon to six years imprisonment and five years of Post Release Control. 1 Id. On

or about July 5, 2017, Colon was released from prison and placed on Post Release Control. Gov’t

Ex. G. As a condition of his supervision, Colon was notified that “[p]ursuant to [O.R.C. §§]

2951.02 and/or 2967.131, I am subject to warrantless searches.” Id.

           On May 29, 2018, an FBI task force under Operation CLE arrived at Colon’s residence.

Hearing Trans., Doc #: 26 at 26:23-25. These Operation CLE law enforcement officers were part

of the component “RAVEN.” Id. at 27:2-5. RAVEN targets probationers to ensure that they are



1
    Post Release Control is the State of Ohio’s form of probation. See O.R.C. § 2967.28.
in compliance with the terms of their supervision. Id. Although it is unclear how many law

enforcement officers arrived at Colon’s residence on May 29, 2018, three officers testified to their

direct involvement: Ohio Adult Parole Authority (“APA”) Officer Brett McCort, Cuyahoga

Metropolitan Housing Authority (“CMHA”) Police Officer Derik Rodriguez, and FBI Agent Kerry

McCafferty.

       When the task force officers arrived at Colon’s residence, they observed Colon walking

from the house toward his pickup truck parked in front of the house. Id. at 57:18-20. The officers

approached Colon, who told them he spoke little English. Id. at 57:23-25. Officer Rodriguez—

who is fluent in Spanish—advised Colon that the task force officers were “with parole.” Id. at

58:2-4. Officer Rodriguez then began to conduct a pat down for weapons. Id. Officer Rodriguez

stated that he conducted this pat down because of Colon’s prior aggravated robbery conviction and

his involvement in a Spanish prison gang while incarcerated. Id. at 65:5-12. Prior to that day,

Colon’s probation officer, APA Officer Angelique Woods, testified that she believed that Colon

was in compliance with the terms of his supervision. Doc #: 26 at 20:16-25. Indeed, none of the

testifying officers could articulate any facts that showed that Colon was either in violation of his

terms of supervision or had resumed gang activities post-incarceration.

       During the pat down, another officer pointed out to Officer Rodriguez that Colon’s left

hand was closed. Id. at 58:23-25. Officer Rodriguez testified that in Colon’s hand was a looseleaf

sheet of paper containing marijuana residue—barely enough to roll a cigarette. Id. at 59:1-6.

Officer Rodriguez then placed Colon in handcuffs to detain him. Id. Officer Rodriguez testified

that he had a cell phone with camera capabilities at the time but did not photograph the marijuana.

Id. at 66:16-24. However, the officers photographed all other evidence found against Colon,

including traces of marijuana found in the home. See, e.g., Gov’t Ex. A. Officer Rodriguez also



                                                 2
did not confiscate the marijuana or retain it as evidence. Id. at 66:25-67:5. No other officer

testified that he saw the marijuana. 2

         As Officer Rodriguez detained Colon, the other officers proceeded to the house to conduct

what Officer McCort referred to as a “home visit.” Id. at 33:23-25. Officer McCort testified that

these home visits are part of his responsibilities as a probation officer. Id. at 25:20-22. First, the

probation officer must conduct a safety check—which Officer McCort described as a sweep of the

house—making sure that no one else is in the home and no contraband is in plain view. Id. at

48:21-25. Colon’s girlfriend and her small child were home at the time the officers entered his

residence. 3 When asked by the Court whether this sweep of an entire home is typical for a “home

visit” by a probation officer, Officer McCort responded, “[t]hrough Operation RAVEN, yes.” 4 Id.

at 46:2-5. But Officer McCort, the only probation officer on the scene, did not conduct the home

visit safety check; FBI Agent McCafferty did, along with a detective from the Gang Impact Unit.

Doc #: 26 at 74:3-16. During Agent McCafferty and the detective’s sweep of the home, they

discovered ammunition in plain view on a kitchen table. Id. They then notified the rest of the task

force and conducted a thorough search of the house, finding several firearms and additional

ammunition.




2
         Q:                  Can you describe [the marijuana] to us?
         McCort:             I did not personally see it. I was advised it was balled up in a piece of paper.
         Q:                  Can you provide us with a photograph of it?
         McCort:             No.
         Q:                  How come?
         McCort:             It was not kept.
Doc #: 26 at 42:13-19.
3
  None of the officers testified that they personally saw Colon’s girlfriend open the door and let the officers in or
consent to the officers’ entering her home. In fact, Agent McCafferty testified that the officers had already entered
the home when they made contact with Colon’s girlfriend. Doc #: 26 at 73:14-18.
5
         The Court:          So did someone instruct you that anyone in this Operation RAVEN or CLE or whatever,
                             you can conduct a full—full sweep of a home?
         McCort:             Yes. It’s for security.
Doc #: 26 at 46:22-25.

                                                          3
       It is unclear from McCort’s testimony exactly where he was or what he was doing until

Agent McCafferty notified the rest of the task force that he had found ammunition in plain view.

Officer McCort testified that, after Agent McCafferty found the ammunition, he personally took

part in the thorough search of the home and located additional firearms and ammunition. Id. at

36:19-37:13. But up until Agent McCafferty found the ammunition, McCort refers to the officers’

collective actions, not his own. See id. at 34:11-13 (Q: And did you conduct a safety check here

on Mr. Colon’s residence? A: Yes, we did.); id. at 35:10-13 (Q: And so, next you identified Mr.

Colon’s girlfriend and juvenile in the house, what did you do with them? A: We placed them, sat

them on the couch as another officer stayed with them.) (emphasis added).

       On June 27, 2018, Colon was indicted on one count of Felon in Possession of a Firearm

and Ammunition, in violation of 18 U.S.C. § 922(g)(1). Doc #: 1. He filed the instant Motion on

September 13, 2018 and a Supplement to the Motion on September 14, 2018. Doc #: 21, 22. The

Government filed its Response on September 24, 2018. Doc #: 23. The Court held a Suppression

Hearing on October 16, 2018. Doc #: 24. At the conclusion of the hearing, the Court directed the

parties to file supplemental briefings on the difference between an unannounced “home visit”

conducted by a probation officer and a search based upon reasonable suspicision pursuant to

O.R.C. § 2967.131(C). Id. The Government filed its Supplemental Brief on October 23, 2018.

Doc #: 27. Colon filed his Response to the Government’s Supplemental Brief on November 2,

2018. Doc #: 30. The Government filed its Reply on November 5, 2018. Doc #: 31.

II.    Analysis

       The Fourth Amendment protects the “right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

“A probationer’s home, like anyone else’s, is protected by the Fourth Amendment’s requirement



                                               4
that searches be ‘reasonable.’” Griffin v. Wisconsin, 483 U.S. 868, 873 (1987). “However, the

Supreme Court has made clear that the nature of the relationship between state actors and

individuals subject to state supervision in lieu of or following release from prison alters the relevant

analysis under the Fourth Amendment.” United States v. Herndon, 501 F.3d 683, 687 (6th Cir.

2007). Instead of probable cause, the Fourth Amendment requires “no more than reasonable

suspicion to conduct a search of [a] probationer’s house.” United States v. Knights, 534 U.S. 112,

121 (2001). The Government argues that the search of Colon’s home did not violate the Fourth

Amendment because: (1) the officers had reasonable suspicion to enter the home; and/or (2) the

task force officers conducted a “home visit” pursuant to the special needs exception. The Court

will address each in turn.

        A.      O.R.C. § 2967.131(C)

        The Fourth Amendment permits warrantless searches of probationers when a constitutional

state law authorizes the searches. See Sampson v. California, 547 U.S. 843, 856 (2006). To

comport with Knights, a state statute cannot require less than reasonable suspicion to conduct a

search. United States v. Knights, 534 U.S. at 121. O.R.C. § 2967.131(C) allows Ohio probation

officers to conduct warrantless searches of probationers’ homes if they have reasonable grounds

to believe that the probationers are violating the law or the terms of their supervision. The Sixth

Circuit has already held that O.R.C. § 2967.131(C) is constitutional. United States v. Loney, 331

F.3d 516, 521 (6th Cir. 2003). The Government argues that the marijuana found on Colon’s person

and the ammunition found in plain view during the sweep of his home gave the officers reasonable




                                                   5
grounds to believe that Colon was violating the law and the terms of his probation. Doc #: 23 at

6-8. The Court disagrees.

       First, as the Court explained during the Suppression Hearing, any evidence of the alleged

marijuana on Colon’s person was handled so poorly and so loosely that it could not justify the

search pursuant to O.R.C. § 2967.131(C). See Doc #: 26 at 83:1-3. Officer Rodriguez was the

only officer who testified to seeing the marijuana allegedly in Colon’s hand. Id. at 59:1-6. No

other officer testified that he saw the marijuana. Id. at 42:13-19. Officer Rodriguez testified that

he had a phone with camera capabilities and could have photographed the marijuana. But he did

not do so. Id. at 66:16-24. Officer Rodriguez also could have confiscated the marijuana or retained

it as evidence against Colon. Id. at 66:25-67:5. He did not do that either. Neither Officer

Rodriguez nor any other officer photographed the marijuana or retained it as evidence.

Additionally, no charges, either state or federal, were ever filed against Colon pertaining to the

marijuana. However, the officers meticulously photographed all other evidence found against

Colon, including traces of marijuana found in the home. See, e.g., Gov’t Ex. A. Officer McCort

even testified that he carefully arranged a gun found on the top of a cabinet in the home so that

other officers could “visualize, see it, and come through with photos.” Id. at 37:25-38:3. Given

the fact that only Officer Rodriguez saw the alleged marijuana and the officers did not document

or keep it despite documenting and retaining all other evidence, the Court has serious doubts as to

whether the alleged marijuana actually existed.

       Further, Officer Rodriguez only discovered the marijuana after conducting a pat down that

may have violated Terry v. Ohio. Officer Rodriguez testified that upon approaching Colon, he

immediately conducted a pat down for weapons. Doc #: 26 at 58:2-4. He stated that he conducted

the pat down because of Colon’s prior aggravated robbery conviction and his involvement in a



                                                  6
Spanish prison gang while incarcerated. Id. at 65:5-12. It was during the pat down that Officer

Rodriguez allegedly discovered the marijuana. Id. at 58:23-25. “The Fourth Amendment permits

officers to stop and frisk individuals reasonably suspected of criminal activity.” Wilkerson v. City

of Akron, Ohio, Nos: 17-4108/4157, 2018 WL 4959674 at *3 (6th Cir. Oct. 15, 2018) (citing Terry

v. Ohio, 392 U.S. 1, 21 (1968)). To justify a stop, an officer needs “specific and articulable facts”

that, taken together, would cause a reasonable officer to suspect criminal activity.” Terry, 392

U.S. at 27. The officer must show that “a reasonably prudent man in the circumstances” would

have “reason to believe that he [wa]s dealing with an armed and dangerous individual.” Id. The

fact that Colon was previously convicted of aggravated robbery and was affiliated with a gang

while incarcerated is insufficient to justify the pat down. Officer Rodriguez could articulate no

facts that suggested that Colon was currently armed or had otherwise violated the law or his

probation. Doc #: 26 at 58: 17-20. While neither the Government nor Colon argued this issue, the

Court has serious questions about the lawfulness of the pat down. Accordingly, the Court finds

that the alleged marijuana is not sufficient evidence to establish reasonable grounds pursuant to

O.R.C. § 2967.131(C) to conduct a search of Colon’s home.

           Likewise, the ammunition found in plain view in the home cannot justify a search pursuant

to O.R.C. § 2967.131(C). The officers found the ammunition in plain view after entering the

home. Law enforcement officers cannot enter probationers’ homes without justification. Colon’s

probation officer, APA Officer Angelique Woods, testified that she believed Colon was in

compliance with the terms of his supervision prior to the day of the search. 5 Doc # 26 at 20:16-

25. Further, no other officer could articulate any facts that showed that Colon was in violation of

his terms of supervision or had resumed gang activities post-incarceration. Therefore, the officers



5
    Officer Woods was not present on May 29, 2018 and did not take part in the home visit. Doc #: 26 at 20:13-15.

                                                          7
did not have reasonable grounds to believe that Colon was in violation of the law or his terms of

supervision at the time that they entered the home. Accordingly, O.R.C. § 2967.131(C) cannot

justify the other officers’ entry into the home.

       However, the ammunition found in plain view could have provided the grounds for the

officers to search the residence, as long as another exception to the Fourth Amendment’s warrant

requirement justified their initial entry into the home. The Government argues that the officers

were lawfully inside the home to conduct a “home visit” pursuant to the special needs exception.

As discussed below, the Court disagrees that the officers were conducting a home visit because

Officer McCort, the sole probation officer on the scene, did not assist in the home visit.

       B.      “Home Visit”

       Another exception to the Fourth Amendment’s warrant requirement, the “special needs

doctrine,” may apply “when special needs, beyond the normal need for law enforcement, make the

warrant and probable-cause requirement impracticable.” Bd. of Educ. of Indep. Sch. Dist. No. 92

of Pottawatomie Cty. v. Earls, 536 U.S. 822, 843 (2002). “In special needs cases, courts are tasked

with balancing the nature of the intrusion on the individual’s privacy against the promotion of

legitimate government interests.” Kanuszewski v. Michigan Dep't of Health & Human Servs., No.

18-CV-10472, 2018 WL 3753720, at *8 (E.D. Mich. Aug. 8, 2018) (citing Earls, 536 U.S. at 829).

Although the Sixth Circuit has not expressly held that a “home visit” by a probation officer falls

within the special needs exception, other circuits have. See e.g., United States v. LeBlanc, 490

F.3d 361 (5th Cir. 2007); and United States v. Reyes, 283 F.3d 446 (2d Cir. 2002). Further, Ohio

probation officers routinely conduct home visits to ensure that probationers comply with the terms

of their supervision. United States v. Cofer, No. 3:09-cr-010, 2009 WL 2824479, at *5 (S.D. Ohio

Aug. 26, 2009). Thus, the Court concludes that a “home visit” by a probation officer does fall



                                                   8
within the Fourth Amendment’s special needs exception. However, the scope of what constitutes

a “home visit” is unclear.

       The Government concedes that “[n]either Ohio statute nor APA policy appear to

specifically identify the parameters of a home visit.” Doc #: 27 at 2. Officer McCort’s testimony

was likewise unclear as to whether a typical home visit includes an entire sweep of the home, as

was done in Colon’s case, or just those “home visits” conducted via Operation RAVEN. Doc #:

26 at 46:2-5 (The Court: Of the whole house? You go—you start off the home visit by going

through the entire house? McCort: Through Operation RAVEN, yes.). Given Officer McCort’s

testimony, the Court doubts whether a typical home visit by a probation officer consists of a sweep

of the entire home. Additionally, the officers testified that they believed that Colon’s girlfriend

answered the door and allowed the task force officers to enter. But no officer testified that he

witnessed her doing so. To the contrary, Agent McCafferty testified that the officers had already

entered the home when they made contact with Colon’s girlfriend. Doc #: 26 at 73:14-18. The

Court doubts that probation officers conducting routine home visits enter homes without knocking.

The fact that Officer Rodriguez detained Colon outside the home does not give the task force

officers carte blanche to enter the home to conduct a “home visit.” In fact, because Colon was

already detained outside the home, there was even less of a need for a “protective sweep” by

anyone, let alone a slew of officers other than the one probation officer on the scene. Thus, the

Court is hesitant to find that the alleged home visit conducted by Operation RAVEN is the sort

that falls under the special needs exception.

       Most importantly, the only probation officer on the scene, Officer McCort, did not conduct

the “home visit,” i.e., the sweep of the home; Agent McCafferty and at least one other detective

did. Doc #: 26 at 74:3-16. “[P]robation officers may properly request police assistance in



                                                9
executing their duties as probation officers.” United States v. Penson, 141 F. App’x 406, 410 (6th

Cir. 2005). But other law enforcement officers may not conduct the home visit themselves. See

United States v. Reyes, 283 F.3d 446, 470 (2d Cir. 2002) (“regular law enforcement officers are

not empowered to conduct the visits that probation officers are required to make to the homes of

convicted persons”). In Reyes, the Second Circuit determined that “once probation officers

observe contraband in plain view on a home visit, regular law enforcement officers . . . may be

called upon to seize [the contraband] in the place of the probation officers[.]” Id.

       Officer McCort was not the first officer to enter the home. Even if a sweep of the entire

home is within the scope of a routine home visit, the sole probation officer on the scene did not

conduct it. Further, it is unclear from his testimony what Officer McCort was doing as the other

officers entered the home and conducted the sweep. It is unclear if he was even present in the

home during the sweep. Doc #: 26 at 33:16-37:18. Officer McCort explains what the Operation

RAVEN officers collectively did: conducted a safety check, placed Colon’s girlfriend and her child

on the couch, etc., but he does not explain what he was doing or where he was during this time.

Id. The Court deducts from Agent McCafferty’s testimony that Officer McCort was not part of

the safety check or “home visit.” Id. at 73:14-18. So, when Officer McCort testified about the

safety check, he testified as to what other law enforcement officers did, not his own actions.

Accordingly, the entry into and subsequent sweep of the home by law enforcement officers other

than McCort, the sole probation officer on the scene, cannot be considered a home visit and cannot

be justified by the Fourth Amendment’s special needs exception.

III.   Conclusion

       While individuals on probation are subject to intrusions that the rest of us do not have to

countenance, they are still protected by the Fourth Amendment. A probation officer may conduct



                                                 10
an unannounced home visit to ensure compliance with the terms of probation, and if the officer

sees a weapon, ammunition, or contraband, the officer may seize it and then conduct a full search

for more. But that is not what happened here. Officer McCort was almost an afterthought as a

slew of law enforcement officers entered the residence, after securing Colon outside, and

conducted a protective sweep of the residence. One of those other officers saw ammunition on a

table. Since there was no basis for that officer to be in the residence, the plain view exception does

not apply. Accordingly, the ammunition and the firearm and additional ammunition found in the

subsequent search of the residence must be suppressed. Colon’s Motion to Suppress, Doc #: 21,

is GRANTED.

       IT IS SO ORDERED.

                                                   /s/ Dan Aaron Polster Nov. 7, 2018_
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                 11
